Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 1, 1990, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
Contrary to the contentions raised in the defendant’s pro se supplemental brief, we conclude that the defendant fully understood the nature and terms of his negotiated plea and that he knowingly, intelligently, and voluntarily waived his right to appeal (see, People v Seaberg, 74 NY2d 1, 11). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.